       Case:19-17744-JGR Doc#:38 Filed:07/28/20                      Entered:07/28/20 15:00:07 Page1 of 1

 Fill in this information to identify your case
 UNITED STATES BANKRUPTCY COURT DISTRICT OF COLORADO
 Debtor 1:         ALLEN                                 IOMMI              Case #:    19-17744-JGR
                  First Name        Middle Name         Last Name

 Debtor 2:         ANGIE                                 IOMMI             Chapter:    13
                  First Name        Middle Name         Last Name



                                        MOTION TO MODIFY CHAPTER 13 PLAN


 Part 1 Motion

   The Debtor(s), by and through counsel Todd G. Tallerday, moves for an Order Modifying Confirmed Chapter 13 Plan,
and states the following in support:
   1. Debtor filed a Chapter 13 Bankruptcy on September 6, 2019. Debtor’s Chapter 13 Plan was confirmed on
      January 13, 2020.

   2. On July 15, 2020, chapter 13 trustee Douglas B. Kiel filed a Motion to Dismiss Case for Debtors alleged failure to
      timely make chapter 13 plan payments.

   3. Debtor’s failure to timely make chapter 13 plan payments is due to complications arising from the covid-19 crisis
      which impacted Debtor’s ability to remain current in payment obligations.

   4. Debtor is filing a First Modified Chapter 13 Plan, which makes the following changes to Debtor’s confirmed Plan:

             a. Plan distribution to creditor PHH Mortgage Corporation is increased to fully provide for creditor’s Proof of
                Claim, including post-petition fees and expenses.

   5. Debtor is filing a First Modified Chapter 13 Plan, and Notice pursuant to L.B.R. 9013-1.

   6. Debtor’s First Modified Chapter 13 Plan does not adversely affect any creditor or party in interest.

   7. All creditors who have timely filed proofs of claim have been notified pursuant to L.B.R. 9013-1.

   WHEREFORE, Debtor respectfully requests that the Court enter an Order Modifying Confirmed Chapter 13 Plan.

 Part 2 Signature of Debtor’s Attorney

 Dated:                 July 28, 2020

                                                                    By:                  /s/ Todd G. Tallerday
                                                                    Todd G. Tallerday
                                                                    P70844 (Michigan attorney registration number)
                                                                    621 17th Street, Suite 1101
                                                                    Denver, CO 80293
                                                                    Phone: (303) 656-6354
                                                                    Fax: (303) 223-3340
                                                                    ttallerday@gmail.com
